Citation Nr: 1718797	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-20 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1959 to January 1962. These matters are before the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes in July 2013, the Veteran submitted a Form 9 that requested a Travel Board hearing. Subsequently, in December 2015, the Veteran withdrew his hearing request.

In February 2017, the Board remanded the appeal for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus. Unfortunately, these claims require additional development.

The Veteran's May 2011 claim for service connection for hearing loss and tinnitus reflects the Veteran receives ongoing treatment at the VA Medical Center in Marion, Illinois beginning in 2009. The record contains treatment records from this Medical Center from September 2011 to February 2017. However, it does not contain medical records from 2009 to 2011, nor does it reflect that such records were requested or considered in the rating decision on appeal. It is not clear to the Board whether the AOJ failed to obtain updated records, or whether the updated records simply do not exist because the Veteran did not receive VA medical treatment until September 2011. 
Therefore, to ensure that all due process requirements are met and that the record is complete, on remand, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding VA treatment records, to particularly include any records dated between 2009 and September 2011. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Because the medical record was not complete, the VA examinations and opinions previously obtained relied on an incomplete factual premise and are inadequate. Furthermore, prior VA examiners did not adequately address the Veteran's noise exposure during and after service with regards to etiology, nor did they discuss the possibility of delayed onset hearing loss or tinnitus. When regulatory requirements for a disability are not shown at separation from service, service connection may still be established through probative evidence that the current disability is causally related to service. See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d). Remand is required for a VA examination that considers the full record, and adequately addresses etiology.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain any VA treatment records, including any records from the VA Medical Center in Marion, Illinois, between 2009 and 2011 and from February 2017 to the present.

2. With any needed assistance from the Veteran, including securing from him VA Form 21-4142, Authorization and Consent to Release Information to VA, obtain any identified private treatment records.

3. If any of the records requested in items 1 or 2 cannot be obtained or no longer exist, clearly document the claims file to this effect and appropriately notify him in accordance with 38 C.F.R. § 3.159(e). 

4. After completing steps 1 and 2, schedule the Veteran for a VA examination to determine the etiology of his current bilateral hearing loss and tinnitus. The entire claims file should be made available to the examiner. 

The examiner is asked to respond to the following:

A) Is it at least as likely as not (a 50 percent probability or greater) that bilateral hearing loss is related to an incident of the Veteran's military service, to include noise exposure therein? 

B) Is it at least as likely as not (a 50 percent probability or greater) that tinnitus is related to an incident of the Veteran's military service, to include noise exposure therein?

The examiner is advised that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. For purposes of this examination, the examiner must assume the Veteran's statements of record regarding his noise exposure are credible.

It is also essential the examiner provide explanatory rationale, preferably citing to specific evidence in the file supporting conclusions. In providing a rationale, the reviewing clinician must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service. Such an opinion will not be considered adequate for rating purposes.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided. Merely saying he or she cannot respond will not suffice.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B (West 2014).


_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




